DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 26, 2021. Claims 1, 8-24 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by the amendments and upon further consideration.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Ward (US 4,861,830)(Ward ‘830) in view of ASTM International, Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 and in further view of Rhodes et al. (WO 92/13271).

Regarding claims 1, 8, 9 and 10, Simpson teaches a device for measurement of an analyte concentration (para. [0005], a sensor device provided for measuring an analyte concentration), the device comprising: 
a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte (para. [0168], Fig. 1, in one embodiment, the sensor device 100 comprises a sensor body 120 that includes one or more electrodes configured to continuously measure blood analyte concentrations in a host, para. [0155], directly inserting a transcutaneous sensor); 
and a sensing membrane located over the sensor, the sensing membrane comprising a diffusion-resistance layer (para. [0156], support member 130 that is comprised of one or more electrodes and a membrane disposed over at least a portion of the support member 130), wherein the diffusion-resistance layers comprises a block copolymer comprises a blend comprising polyurethane-containing block copolymer and a polyvinylpyrrolidone (para [0202] the diffusion resistance layer can comprise a blend of a base polymer (e.g., polyurethane) and one or more hydrophilic polymers, (para [0202], one or more hydrophilic polymers (e.g., PVP, para. [0194], blend of a polycarbonate urethane base polymer and PVP), the polyurethane-containing block copolymer comprising a polycarbonate-urethane (para. [0193]) including biocompatible segmented block polyurethane copolymers suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, para. [0192], para. [0194], blend of a polycarbonate urethane base polymer and PVP), 
Simpson is silent with respect to the glass transition temperatures and therefore fails to teach wherein the block copolymer has a lowest glass transition temperature as measured using ASTM D3418 of greater than -50 °C (claim 1), wherein the lowest glass transition temperature of the block polymer is from 0°C to 66°C (claim 9) and wherein the lowest glass transition temperature of the block polymer is from 20°C to 60°C (claim 10).
However, Ward ‘830 teaches a block copolymer form for biomedical devices that contact blood and tissue (abstract) like that of Simpson wherein typical base polymers are polyurethanes as the hard segment (abstract, col. 5, lns. 38-49) like that of Simpson. Ward ‘830 teaches wherein for biomedical applications, the polar hard segment of the first chain is characterized by a crystalline melting point greater than about 37 C. and/or a glass transition temperature also greater than about 37 C (col. 7, lns. 40-45).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a block copolymer that has a glass transition temperature greater than 37 C (which overlaps with the claimed range) as taught by Ward ‘830 because such a glass transition temperature was recognized as being useful in biomedical applications wherein the device contacts blood or tissue. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.
Modified Simpson teaches wherein less than 1 wt% of the block copolymer is silicone (claim 1) and wherein the block copolymer is free of silicone (claim 8) since 
Simpson is silent with respect to the amounts of hard and soft segments and therefore fails to teach comprising wherein the polyeurethane-containing block copolymer comprising a polycarbonate-urethane that comprises about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment. However, Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid (abstract), like that of Simpson, wherein the membrane is a semipermeable multilayered membrane having a block copolymer (p. 22, lns. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, lns. 13 to p. 24, lns. 6). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be 
 

Regarding claim 11, Simpson teaches wherein the diffusion-resistance layer is from 0.01 µm to about 250 µm thick (para. [0211], 0.05 microns or less to about 20 microns or more, or from about 0.05, 0.1, 0.15, 0.2, 0.25, 0.3, 0.35, 0.4, 0.45, 0.5, 1, 1.5, 2, 2.5, 3, or 3.5 microns to about 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 19.5 microns, or from about 3, 2.5, 2, or 1 microns, or less, to about 3.5, 4, 4.5, or 5 microns or more).

Regarding claim 12, the limitation “wherein the sensor has a drift of less than or equal to 10% over 10 days” ” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Simpson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
Moreover, Simpson teaches the electrode layer may also assist in stabilizing the operation of the device by overcoming electrode start-up problems and drifting problems caused by inadequate electrolyte. The buffered electrolyte solution contained in the electrode layer may also protect against pH-mediated damage that can result from the formation of a large pH gradient between the substantially hydrophobic interference layer and the electrodes due to the electrochemical activity of the electrodes. (para. [0210]).


Regarding claim 13, Simpson teaches wherein the sensor comprises an electrode (a sensor body 120 comprising a support member 130 that is comprised of one or more electrodes and a membrane 140 disposed over at least a portion of the support member 130, para. [0156]).

Regarding claim 14, the limitation “wherein the device is configured for continuous measurement of an analyte concentration” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Simpson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
Moreover, Simpson teaches wherein continuous measurement of an analyte concentration is performed (para. [0138]).

Regarding claim 15, the limitation “wherein the analyte is glucose” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In any case, Simpson teaches wherein the analyte is glucose (para. [0184]).

Regarding claim 16, Modified Simpson teaches wherein the polyurethane-containing block copolymer further comprises a repeating unit chosen from epoxies, polystyrene, polyoxymethylene, polysiloxanes, polyethers, polyacrylics, polymethacrylics, polyesters, polycarbonates, polyamides, a poly(ether ketone), and a poly(ether imide) (suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, polyether-urethane, polyester-urethane, para. [0192]).

Regarding claim 23, Modified Simpson teaches wherein the polyvinylpyrrolidone is 5 to 50 wt% of the blend (para. [0194], the PVP portion of the polymer blend can comprise from about 5% to about 50% by weight of the polymer blend, or from about 15% to 20%, or from about 25% to 40%).  

Regarding claim 24, Modified Simpson teaches wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend (para. [0194], the PVP portion of the polymer blend can comprise from about 5% to about 50% by weight of the polymer blend, or from about 15% to 20%, or from about 25% to 40%).  

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Ward (US 4,861,830)(Ward ‘830) in view of ASTM International, Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of F usion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 and in further view of Rhodes et al. (WO 92/13271) as applied to claim 1 and further in view of Boock et al. (US 2014/0094671) and further in view of J. Cao, et al., Polyurethanes containing zwitterionic sulfobetaines and their molecular chain rearrangement in water, J Biomed Mater Res Part A,  vol. 101A, pp. 909–918 (2013).

Regarding claims 17-22, Modified Simpson fails to teach further comprising at least one internal zwitterionic group in a backbone of the polyurethane-containing block copolymer (claim 17), wherein the at least one internal zwitterionic group comprises a repeating unit covalently bonded within a backbone of the polyurethane-containing block copolymer (claim 18), wherein the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane-containing block copolymer (claim 19), wherein the at least one internal zwitterionic group comprises a betaine (claim 20), wherein the betaine comprises a carboxylbetaine, a sulfobetaine, a phosphorbetaine, or a mixture thereof (claim 21), further comprising at least one zwitterionic group bonded to at least one terminal end of the polyurethane-containing block copolymer (claim 22).
Boock teaches a sensing membrane comprises a diffusion resistance domain configured to control a flux of the analyte therethrough (abstract) like that of Simpson. Boock teaches that the base polymer may include polyurethane copolymers such as polyether-urethane-urea, polycarbonate-urethane, polyether-urethane, (para. [0136]). Boock teaches zwitterionic compounds may be incorporated into the bioprotective domain surface-active groups in one or more polymers used in the preparation of the domain (paras. [0149] and [0163]). Zwitterionic compounds include sulfobetaines such as octyl sulfobetaine. The diffusion resistance domain comprises one or more zwitterionic surface active groups up to 5% of the domain (para. [0163]). It is taught that in-vivo sensors are susceptible to fouling from nonspecific protein adsorption and cell adhesion. Thus, in vivo sensors with surface treatment which resist nonspecific protein adsorption and cell adhesion are desired (para. [0006]).

Cao is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water. It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility. The polyurethanes have been used in various biomedical applications. Improved non-thrombogenicity is always beneficial. Various materials such as polyethylene glycol have been introduced into polyurethanes. In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine. Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility. Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption. However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials. The introduction of sulfobetaines into polymer bulks are rarely reported (p. 909, first and second paragraphs). Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction. Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).


    PNG
    media_image1.png
    237
    564
    media_image1.png
    Greyscale

Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (p. 913, last paragraph). It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption. In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time. Therefore the polymers have excellent biocompatibility (pp. 916-917, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Modified Simpson in view of  Boock and Cao and incorporate the sulfobetaine in the backbone of the polyurethane polymer-containing block copolymer, wherein the at least one internal zwitterionic group comprises a repeating unit covalently bonded within a backbone of the polyurethane-containing block copolymer, wherein the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane-containing block copolymer, wherein the at least one internal zwitterionic group comprises is a sulfobetaine. One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 15/394,694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-24 of the instant application are substantially similar to claims 1-25 of ‘694.
Claims 1, 8-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 15/395,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-24 of the instant application are substantially similar to claims 1-25 of ‘694.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
In the arguments presented on pages 6-8, applicant asserts that Rhodes states that the Rhodes states that the hard and soft segments affect substance-membrane or solute membrane interactions, but states that the aspects of the hard and soft segments that can be varied to provide this effect are "...changing the structure of the hydrophobic segment of the block copolymer and/or increasing or decreasing the molecular weight of the poly(oxyalkylene glycol)...." Changing the structure of the hydrophobic (polyurethane) segment does change the ratio of hard to soft segments.  With regard to changing the molecular weight of the poly(oxyalkylene glycol), the present claims do not recite a poly(oxyalkylene glycol) in the polycarbonate-urethane polymer, therefore, this aspect of Rhodes would provide no suggestion or motivation to modify the molecular weight of the polycarbonate portions of a polycarbonate- urethane. Applicant argues modification of the molecular weight of the polycarbonate portions of a polycarbonate-urethane would not necessarily result in the modification of the ratio of hard to soft segments. Applicant argues for example, if the molecular weight of the polycarbonate portion is raised the same overall weight of the polycarbonate portion of the polymer is used, the proportion of hard and soft segments will remain about the same. Applicant argues Rhodes fails to describe or suggest that varying the proportion of hard to soft segments of the polymer can result in any specific effect; therefore, Rhodes fails to show that the proportion of hard to soft segments in a polycarbonate- urethane is a result-effective variable. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that that applicant has not claimed a ratio, proportion or relationship between the hard and soft segments. The instant claims recite the polyurethane-containing block copolymer comprising a polycarbonate-urethane that comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment and not wherein the weight percent of hard segments and weight percent of soft segments are proportional to each other. Examiner relies on Rhodes for the teaching of modifying the segments for particular hydrophobic and hydrophilic qualities that contribute to overall selectivity. Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.


Examiner respectfully disagrees. Fig. 10 shows a comparison between a sensor made with the polycarbonate urethane-1 in Fig. 5 in comparison with a control sensor made with silicon containing RL. Applicant has not disclosed the composition of polycarbonate urethane-1 in Fig. 5 or the hard/soft percentages of the composition. Applicant has provided no nexus between the Tg, hard/soft percentages and the drift. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In 
Additionally, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795